664 S.E.2d 563 (2008)
ELLISON
v.
GAMBILL OIL, et al.
No. 541A07.
Supreme Court of North Carolina.
June 24, 2008.
Forrest A. Ferrell, Jason White, Hickory, for Kate H. Ellison.
Stephen L. Palmer, Hickory, for Palmer.
Jimmy D. Reeves, M. Alexandra Reeves, West Jefferson, for Gambill.
Frank C. Wilson, III, Boone, for Gosai & B & B.
*564 The following order has been entered on the motion filed on the 23rd day of June 2008 by Plaintiff to Substitute Party:
"Motion Allowed by order of the Court in conference this the 24th day of June 2008."